        19-23774-rdd            Doc 1            Filed 10/03/19          Entered 10/03/19 16:18:54                    Main Document
                                                                        Pg 1 of 20
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of New York
                                          (State)                                                                                  ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                          amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/19
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Deluxe Entertainment Services Group Inc.


                                                 Deluxe, Deluxe Digital Content Security LLC; Creative Content One LLC;
2. All other names debtor used
   in the last 8 years                           Creative Content Two LLC

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          2400 West Empire Avenue                                     50 Main Street, Suite 1014
                                          Number            Street                                    Number         Street


                                                                                                      P.O. Box

                                          Burbank                          CA       91504             White Plains                   NY       10606
                                          City                            State      Zip Code         City                          State     Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Los Angeles
                                          County                                                      Number         Street




                                                                                                      City                          State     Zip Code




5. Debtor’s website (URL)                 https://www.bydeluxe.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         19-23774-rdd             Doc 1   Filed 10/03/19            Entered 10/03/19 16:18:54                    Main Document
                                                                   Pg 2 of 20
Debtor            Deluxe Entertainment Services Group Inc.                        Case number (if known)
           Name



                                          A. Check One:
7.   Describe debtor’s business
                                          ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          ☒ None of the above

                                          B. Check all that apply:
                                          ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          5121

8. Under which chapter of the             Check One:
   Bankruptcy Code is the
   debtor filing?                         ☐ Chapter 7

                                          ☐ Chapter 9

                                          ☒ Chapter 11. Check all that apply:

                                                             ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                               4/01/22 and every 3 years after that).
                                                             ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement
                                                               of operations, cash-flow statement, and federal income tax return, or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             ☒ A plan is being filed with this petition.

                                                             ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                          ☐ Chapter 12
9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.    District                            When                      Case number
   within the last 8 years?                                                                   MM/DD/YYYY
     If more than 2 cases, attach a              District                            When                      Case number
     separate list.                                                                           MM/DD/YYYY

10. Are any bankruptcy cases           ☐ No
    pending or being filed by a        ☒ Yes.                                                                  Relationship     Affiliate
                                                 Debtor       See Rider 1
    business partner or an
    affiliate of the debtor?                     District     Southern District of New York
     List all cases. If more than 1,                                                                           When             10/03/2019
     attach a separate list.                     Case number, if known _______________________                                  MM / DD / YYYY



     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
         19-23774-rdd           Doc 1       Filed 10/03/19            Entered 10/03/19 16:18:54                      Main Document
                                                                     Pg 3 of 20
Debtor           Deluxe Entertainment Services Group Inc.                          Case number (if known)
          Name



11. Why is the case filed in this      Check all that apply:
    district?
                                       ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.
                                       ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?

                                                 ☐     It needs to be physically secured or protected from the weather.

                                                   ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                 ☐     Other


                                                 Where is the property?
                                                                                      Number          Street



                                                                                      City                                  State       Zip Code



                                                 Is the property insured?
                                                 ☐ No

                                                 ☐ Yes.     Insurance agency

                                                            Contact name
                                                            Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                       ☐     1,000-5,000                        ☐    25,001-50,000
    creditors (on a                   ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
    consolidated basis)               ☐     100-199                    ☒     10,001-25,000                      ☐    More than 100,000
                                      ☐     200-999



15. Estimated assets (on a            ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☒   $500,000,001-$1 billion
    consolidated basis)               ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                      ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☐     $100,000,001-$500 million           ☐   More than $50 billion




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         19-23774-rdd           Doc 1        Filed 10/03/19            Entered 10/03/19 16:18:54                         Main Document
                                                                      Pg 4 of 20
Debtor           Deluxe Entertainment Services Group Inc.                            Case number (if known)
          Name



16. Estimated liabilities (on        ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
    a consolidated basis)            ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☐    $100,000,001-$500 million              ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on            10/03/2019
                                                              MM/ DD / YYYY


                                               /s/ Eric Cummins                                                  John Eric “Eric” Cummins
                                              Signature of authorized representative of debtor                Printed name

                                              Title   Executive Vice President & Chief
                                                      Financial Officer




18. Signature of attorney                     /s/ Jonathan S. Henes                                          Date        10/03/2019
                                              Signature of attorney for debtor                                           MM/ DD/YYYY



                                              Jonathan S. Henes
                                              Printed name
                                              Kirkland & Ellis, LLP
                                              Firm name
                                              601 Lexington Avenue
                                              Number               Street
                                              New York                                                               New York          10022
                                              City                                                                   State               ZIP Code
                                              212-446-4800                                                           jonathan.henes@kirkland.com
                                              Contact phone                                                               Email address
                                              2822203                                             New York
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
     19-23774-rdd              Doc 1        Filed 10/03/19            Entered 10/03/19 16:18:54   Main Document
                                                                     Pg 5 of 20


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
                           Southern District of New York
                                         (State)                                                      ☐ Check if this is an
 Case number (if known):                                   Chapter     11                                 amended filing

                                                    Rider 1
                     Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of New York for relief under chapter 11 of title 11 of the United
States Code. The Debtors have moved for joint administration of these cases under the case number assigned to
the chapter 11 case of Deluxe Entertainment Services Group Inc.


         •    Deluxe Entertainment Services Group Inc.
         •    Bobco Productions LLC
         •    Company 3 LLC
         •    Deluxe (Delaware) Canada Holdings Corporation
         •    Deluxe 3D LLC
         •    Deluxe Creative Services Inc.
         •    Deluxe Digital Cinema Inc.
         •    Deluxe Digital Distribution Inc.
         •    Deluxe Encore Inc.
         •    Deluxe Government Solutions LLC
         •    Deluxe India Holdings 1 LLC
         •    Deluxe India Holdings 2 LLC
         •    Deluxe Laboratories LLC
         •    Deluxe Media Inc.
         •    Deluxe Media Management Inc.
         •    Deluxe One LLC
         •    Deluxe Shared Services Inc.
         •    DX Holdings LLC
         •    Global Digital Media XChange LLC
         •    MediaRecall LLC
         •    Sfera Labs, LLC
         •    Sfera Studios LLC
         •    Softitler Net, Inc.
         •    TS GP 2 LLC
         •    TS Interest Holdco 1 LLC
         •    TS Interest Holdco 2 LLC
         •    TS US LLC
         19-23774-rdd                Doc 1           Filed 10/03/19          Entered 10/03/19 16:18:54                      Main Document
                                                                            Pg 6 of 20
    Fill in this information to identify the case:

    Debtor name        Deluxe Entertainment Services Group Inc.,et al.

    United States Bankruptcy Court for the:          Southern District   District of     New York                                              Check if this is an
    Case number (If known):                                                              (State)                                                amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                    12/15

 A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
 largest unsecured claims.

Name of creditor and complete                 Name, telephone number, and        Nature of the         Indicate if     Amount of unsecured claim
mailing address, including zip code           email address of creditor          claim (for example,   claim is        If the claim is fully unsecured, fill in only unsecured
                                              contact                            trade debts, bank     contingent,     claim amount. If claim is partially secured, fill in
                                                                                 loans, professional   unliquidated,   total claim amount and deduction for value of
                                                                                 services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                       Total claim, if     Deduction for       Unsecured
                                                                                                                       partially           value of            claim
                                                                                                                       secured             collateral or
                                                                                                                                           setoff

1      Skadden, Arps, Slate,                  Attn: Billing
       Meagher, & Flom LLP                    212-735-3000                                                                                                     $9,160,570
                                                                                 Professional
       Four Times Square
       New York, NY 10036, USA
2      Canada Cinema Distribution             Attn: Hunter Simon
       Inc.                                   +1-323-817-6613
       2101, Ste-Catherine West               hunter.simon@technicolor.co
                                                                                 Trade                                                                         $2,272,730
       Suite 300                              m
       Montreal, Quebec, H3H 1M6,
       Canada
3      Paul, Weiss, Rifkind,                  Attn: Thomas V. de la Bastide
       Wharton & Garrison                     III
       1285 Avenue of the Americas            +1-212-373-3031                    Professional                                                                  $1,500,031
       New York, NY 10019, USA                tdelabastide@paulweiss.com


4      Howard Building Corporation            Attn: Matt Loorya
       07 Wilshire Blvd. Suite 3750           +1-213-683-1850
                                                                                 Trade                                                                         $850,622
       Los Angeles, CA 90017, USA             mloorya@howardbuilding.com


5      Amazon Web Services, Inc.              Attn: Trevor Thompson
       410 Terry Avenue North                 +1-347-683-6237
                                                                                 Trade                                                                         $829,745
       Seattle, WA 98109, USA                 trevorwt@amazon.com


6      Ernst & Young LLP                      Attn: Matthew Snow
       725 South Figueroa Street              +1-213-977-3200
       Suite 500                              matthew.snow@ey.com                Professional                                                                  $827,500
       Los Angeles, CA 90017, USA

7      Larsen and Toubro Infotech             Attn: Raji Vishwanathan
       Limited                                +91 22 4215 9509
       2035 Lincoln Highway, Suite            raji.vishwanathan@centrum.c        Trade                                                                         $783,152
       3000                                   o.in
       Edison, NJ, 08817 USA
8      Adecco Employment                      Attn: Brad Macdonald
                                                                                 Trade                                                                         $725,632
       Services Inc.                          +1-904-232-4520

Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                          page 1
KE 64440159
          19-23774-rdd            Doc 1      Filed 10/03/19            Entered 10/03/19 16:18:54                     Main Document
                                                                      Pg 7 of 20
 Debtor                                                                Case Number (if known)
               Name




Name of creditor and complete          Name, telephone number, and       Nature of the          Indicate if     Amount of unsecured claim
mailing address, including zip code    email address of creditor         claim (for example,    claim is        If the claim is fully unsecured, fill in only unsecured
                                       contact                           trade debts, bank      contingent,     claim amount. If claim is partially secured, fill in
                                                                         loans, professional    unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if     Deduction for       Unsecured
                                                                                                                partially           value of            claim
                                                                                                                secured             collateral or
                                                                                                                                    setoff

       Department LA 21403             brad.macdonald@adeccogrou
       Pasadena, CA 91185-1403,        p.com
       USA
9      TPF Equity REIT Operating       Attn: President or General
       Partnership                     Counsel
                                                                         Trade                                                                          $634,677
       234 S. Brand Blvd, Suite 800    +1-617-951-4153
       Glendale, CA 91204, USA
10     ALT Systems, Inc.               Attn: Terry Marshall, Sr.
       2777 N. Ontario Street, Suite   Account Executive
                                                                         Trade                                                                          $632,210
       210                             +1-818-504-6800
       Burbank, CA 91504, USA          terry@altsystems.com
11     Technicolor Global Logistics,   Attn: Hunter Simon
       LLC                             +1-323-817-6613
                                                                         Trade                                                                          $480,401
       3233 E. Mission Oaks Blvd.      jeff.eisner@technicolor.com
       Camarillo, CA 93012, USA
12     IT Creations, Inc.              Attn: Alex Gorban
       9142 Independence Ave           +1-818-975-3100
                                                                         Trade                                                                          $460,604
       Chatsworth, CA 91311, USA       alex@itcreations.com


13     Studio Hamburg Synchron         Attn: Johannes Zull
       GmbH                            +49 (0)40 6688-0
       Jenfelder Allee 80              info@studio-hamburg.de            Trade                                                                          $439,039
       Hamburg, 2, 22039,
       Germany
14     BDO USA LLP                     Attn: Matthew Bartholomew
       600 Anton Boulevard Suite       +1-281-468-8294
                                                                         Trade                                                                          $438,627
       500                             mbartholomew@bdo.com
       Costa Mesa, CA, 92626 USA
15     Snyder 959 Seward, LLC          Attn: Gail Pena
       5757 Wilshire Blvd., PH-30      +1-818-763-3200
                                                                         Trade                                                                          $386,631
       Los Angeles, CA 90036, USA      gail.pena@jhsnyder.net


16     Metro-Goldwyn Mayer Inc.        Attn: Pamela Reynolds
       245 N. Beverly Drive            +1-310-449-3133
                                                                         Trade                                                                          $375,000
       Beverly Hills, CA 90210-        cbrearton@mgm.com
       5317, USA
17     Newegg Business, Inc.           Attn: Joshua T. Cordle
       17560 Rowland Street            +1-626-271-1321 ext. 24628
                                                                         Trade                                                                          $340,158
       City of Industry, CA 91748,     joshua.t.cordle@newegg.com
       USA
18     The Foundry Visionmongers       Attn: President or General
       Ltd.                            Counsel
                                                                         Trade                                                                          $333,341
       48 5 Golden Square ,            +44 20 7479 4350
       London, W1F 9BS, UK             info@foundry.com
19     Scenarist LLC                   Attn: Chris Neely
       PO Box 2603                     +1-415-493-8842
                                                                         Trade                                                                          $332,773
       Novato, CA 94945, USA           chris.neely@scenarist.com


20     CoreSite Services, Inc.         Attn: Jordan Orsolini
       1050 17th Street, Suite 800     +1-213-327-1214                   Trade                                                                          $322,250
       Denver, CO 80265, USA           jordan.orsolini@coresite.com

Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                       Page 2
KE 64440159
          19-23774-rdd            Doc 1     Filed 10/03/19            Entered 10/03/19 16:18:54                    Main Document
                                                                     Pg 8 of 20
 Debtor                                                               Case Number (if known)
               Name




Name of creditor and complete         Name, telephone number, and      Nature of the claim     Indicate if     Amount of unsecured claim
mailing address, including zip code   email address of creditor        (for example, trade     claim is        If the claim is fully unsecured, fill in only
                                      contact                          debts, bank loans,      contingent,     unsecured claim amount. If claim is partially
                                                                       professional            unliquidated,   secured, fill in total claim amount and deduction
                                                                       services, and           or disputed     for value of collateral or setoff to calculate
                                                                       government                              unsecured claim.
                                                                       contracts)

                                                                                                               Total claim, if    Deduction for      Unsecured
                                                                                                               partially          value of           claim
                                                                                                               secured            collateral or
                                                                                                                                  setoff

21     Globant LLC                    Attn: Senn Moses, Managing
       875 Howard Street, Suite 320   Director
                                                                       Trade                                                                         $314,842
       San Francisco, CA 94103,       +1-310-739-3379
       USA                            senn.moses@globant.com
22     Hudson Pacific Properties,     Attn: President or General
       L.P.                           Counsel
                                                                       Trade                                                                         $314,030
       11601 Wilshire Blvd. Ste 900   +1-310-445-5700
       Los Angeles, CA 90025, USA     info@hudsonppi.com
23     Hewlett Packard Financial      Attn: Paul T. Porrini
       Services                       +1-610-717-5045
       200 Connell Drive Suite 5000   paul.porrini@hp.com              Trade                                                                         $312,266
       Berkeley Heights, NJ 7922,
       USA
24     Osler, Hoskin & Harcourt LLP   Attn: Peter Franklyn
       1 First Canadian Pl. PO Box    +1-416-862-6494
       50                             pfranklyn@osler.com              Professional                                                                  $281,148
       Toronto, Ontario M5X 1B8,
       Canada
25     PWC Holdings No. 21 LLC        Attn: Mitchel R. Aeder
       300 Madison Avenue             +1-646-471-3000
                                                                       Professional                                                                  $246,584
       New York, NY 10017, USA        mitch.aeder@us.pwc.com


26     TWE Solutions                  Attn: David Jones
       13900 Marquesas Way            +1-215-300-1713
       #6006                          djones@twe-solutions.com         Trade                                                                         $238,871
       Marina Del Rey, CA 90292,
       USA
27     LinkedIn Corporation           Attn: President or General
       62228 Collections Center       Counsel
       Drive                          +1-650-687-3600                  Trade                                                                         $210,775
       Chicago, IL 60693-0622,        kvelasco@linkedin.com
       USA
28     Tohokushinsha Film             Attn: President or General
       Corporation                    Counsel
                                                                       Trade                                                                         $204,347
       4-8-10 Akasaka, Minato-Ku      +81-3-5414-0301
       Tokyo, 13, 1078460, Japan      prkyoyu@tfc.co.jp
29     SGI QC, LLC                    Attn: Cinema Quality Control
       4821 Lankershim Boulevard      Services
       #F197                          +1-818-287-8723                  Trade                                                                         $198,857
       North Hollywood, CA, 91601,    info@sgihollywood.com
       USA
30     Glovision Inc.                 Attn: Kenichi Tasaka
       Minamimomachi 3                +81-3-3359-7121
       Tokyo 160-0012, Japan          tasaka@glovision.co.jp           Trade                                                                         $196,515




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    Page 3
KE 64440159
19-23774-rdd             Doc 1       Filed 10/03/19          Entered 10/03/19 16:18:54                   Main Document
                                                            Pg 9 of 20


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    DELUXE ENTERTAINMENT                                           )      Case No. 19-___________(___)
    SERVICES GROUP INC.,                                           )
                                                                   )
                                 Debtor.                           )
                                                                   )


                                        LIST OF EQUITY SECURITY HOLDERS 1

             Debtor                     Equity Holders                   Address of Equity Holder              Percentage of
                                                                                                                Equity Held
    Deluxe Entertainment                                               35 East 62nd Street
                                   DX Holdings LLC                                                                   100%
    Services Group Inc.                                                New York, NY 10065




1
       This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of Bankruptcy
       Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
19-23774-rdd       Doc 1     Filed 10/03/19     Entered 10/03/19 16:18:54             Main Document
                                               Pg 10 of 20


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 DELUXE ENTERTAINMENT                                 )    Case No. 19-___________(___)
 SERVICES GROUP INC.,                                 )
                                                      )
                          Debtor.                     )
                                                      )


                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 DX Holdings LLC                                                               100%
    19-23774-rdd               Doc 1         Filed 10/03/19           Entered 10/03/19 16:18:54                       Main Document
                                                                     Pg 11 of 20


    Fill in this information to identify the case and this filing:

   Debtor Name           Deluxe Entertainment Services Group Inc.

   United States Bankruptcy Court for the:                Southern District of New York            New York
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration List of Equity Security Holders, Corporate Ownership Statement



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Eric Cummins
                                       10/03/2019
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 John Eric “Eric” Cummins
                                                                                 Printed name
                                                                                 Executive Vice President & Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
19-23774-rdd        Doc 1   Filed 10/03/19    Entered 10/03/19 16:18:54            Main Document
                                             Pg 12 of 20




                                RESOLUTIONS OF THE BOARD
                                      OF DIRECTORS
                                                 OF


                     DELUXE ENTERTAINMENT SERVICES GROUP INC.


       The undersigned, being all of the members of the board of directors (the "Board") of
 DELUXE ENTERTAINMENT SERVICES GROUP INC.,                              a
                                                                        Delaware corporation
 (the "Company"), following a meeting of the Board convened at the below mentioned date hereby
 adopt the resolutions attached hereto as Exhibit A.

       These resolutions may be executed in one or more counterparts, each of which when so
 executed shall be deemed to be an original and all of which taken together shall constitute one and
 the same resolution.

       IN WITNESS WHEREOF, these resolutions have been adopted           as   of September 27,2019.




 By
              O. Perelman



 By
       Matthew A. Cantor



 By:
       Paul Savas
19-23774-rdd     Doc 1     Filed 10/03/19    Entered 10/03/19 16:18:54        Main Document
                                            Pg 13 of 20


                               RESOLUTIONS OF THE BOARD
                                     OF DIRECTORS
                                               OF


                   DELUXE ENTERTAINMENT SERVICES GROUP INC.


       The undersigned, being all of the members of the board of directors (the “Board”) of
DELUXE ENTERTAINMENT SERVICES GROUP INC., a Delaware corporation
(the “Company”), following a meeting of the Board convened at the below mentioned date hereby
adopt the resolutions attached hereto as Exhibit A.

      These resolutions may be executed in one or more counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall constitute one and
the same resolution.

      IN WITNESS WHEREOF, these resolutions have been adopted as of September 27, 2019.




By: ___________________________
     Ronald O. Perelman



By: ___________________________
    Matthew A. Cantor



By: ___________________________
    Paul Savas
19-23774-rdd      Doc 1      Filed 10/03/19    Entered 10/03/19 16:18:54           Main Document
                                              Pg 14 of 20




                                  RESOLUTIONS OF THE BOARD
                                        OF DIRECTORS
                                                  OF


                      DELUXE ENTERTAINMENT SERVICES GROUP INC.


         The undersigned, being all of the members of the board of directors (the "Board") of
  DELUXE ENTERTAINMENT SERVICES GROUP INC.,                              a
                                                                         Delaware corporation
  (the "Company"), following a meeting of the Board convened at the below mentioned date hereby
  adopt the resolutions attached hereto as Exhibit A.

        These resolutions may be executed in one or more counterparts, each of which when so
  executed shall be deemed to be an original and all of which taken together shall constitute one and
  the same resolution.

         IN WITNESS WHEREOF, these resolutions have been adopted          as   of September27,2019




  By:
        Ronald O. Perelman



  By:
        Matthew A. Cantor



  By:
        Paul Savas
19-23774-rdd      Doc 1     Filed 10/03/19    Entered 10/03/19 16:18:54           Main Document
                                             Pg 15 of 20
                                                                                            Exhibit A


                  DELUXE ENTERTAINMENT SERVICES GROUP INC.



                                       RESOLUTIONS OF THE
                                       BOARD OF DIRECTORS



                                        September 27, 2019

       The Board of Directors (the “Board”) of Deluxe Entertainment Services Group Inc., a
Delaware corporation (the “Company”), hereby takes the following actions and adopts the
following resolutions as of the date first set forth above at a meeting of the Board held pursuant to
Section 141 of the Delaware General Corporation Law:

        WHEREAS, the Company is party to that certain restructuring support agreement, dated
August 30, 2019 entered into by and among (i) the Company and certain of its affiliates and direct
and indirect subsidiaries, (ii) certain of the Company’s term loan lenders, and (iii) MacAndrews
& Forbes Media Group, Inc., MAFCO Three LLC, and MacAndrews Deluxe Holdings LLC, (such
agreement, the “RSA”) which RSA contemplates an out-of-court exchange offer or prepackaged
chapter 11 filing to implement a comprehensive restructuring of the Company’s capital structure,
on the terms set forth therein;

        WHEREAS, the parties to the RSA have engaged in good-faith, arm’s-length negotiations
and determined to amend the RSA (substantially on the terms presented to the Board on the date
hereof, the “Amended RSA”) and prepare to implement the transactions contemplated by the
Amended RSA;

       WHEREAS, the Amended RSA contemplates, among other things, entry into the DIP
Financing, initiating solicitation of votes on the Plan, and filing the Chapter 11 Case, each as
defined and more fully described herein;

       WHEREAS, the Company and its advisors have apprised the Board of the key terms of
the Amended RSA, the Plan, the Disclosure Statement, and the DIP Financing and the Board has
had the opportunity to review the forms or key terms of such documents;

         WHEREAS, the Board considered presentations by the Company’s management and
advisors of the Company regarding the liabilities and liquidity situation of the Company and its
affiliates and subsidiaries, the strategic alternatives available to it, and the effect of the foregoing
on the Company’s business and has determined, in the business judgment of the Board and based
on the recommendation from the Company’s management and advisors, that the following
resolutions are in the best interests of the Company and its creditors.
19-23774-rdd     Doc 1     Filed 10/03/19    Entered 10/03/19 16:18:54         Main Document
                                            Pg 16 of 20


        NOW, THEREFORE, BE IT,

 I.    ENTRY INTO THE AMENDED RESTRUCTURING SUPPORT AGREEMENT
       AND COMMENCEMENT OF SOLICITATION

        RESOLVED, that in the business judgment of the Board and based on the
recommendation from the Company’s management and advisors, it is desirable, and in the best
interests of the Company, its creditors, and other parties in interest, to enter into the Amended
RSA, substantially in the form presented to the Board on the date hereof; and further

        RESOLVED, that the Company’s execution and delivery of, and its performance of its
obligations in connection with the Amended RSA, including launching solicitation on the Joint
Prepackaged Plan of Reorganization of Deluxe Entertainment Services Group Inc. and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (substantially in the form presented to
the Board on the date hereof) (the “Plan”), by sending all holders entitled to vote on the Plan the
Disclosure Statement for the Joint Prepackaged Plan of Reorganization of Deluxe Entertainment
Services Group Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
substantially in the form presented to the Board on the date hereof (the “Disclosure Statement”)
and any further negotiation and documentation of the Plan and Disclosure Statement hereby is in
all respects approved; and further

        RESOLVED, that each of the Chief Executive Officer, the Chief Financial Officer, and
the General Counsel (collectively, the “Authorized Officers”) is hereby authorized and empowered
to negotiate the terms of and to execute, deliver, and perform under the Amended RSA and any
and all other documents, certificates, instruments, or agreements required to consummate the
transactions contemplated by the Amended RSA to which the Company is a party in the name and
on behalf of the Company, in the form approved, with such changes therein and modifications and
amendments thereto as any of the Authorized Officers may in his or her sole discretion approve,
which approval shall be conclusively evidenced by his or her execution thereof (by facsimile or
other means of electronic transmission, engraved, or printed as deemed necessary and preferable);
and further

 II.   CHAPTER 11 FILING AUTHORITY

        RESOLVED, that in the business judgment of the Board and based on the
recommendation from the Company’s management and advisors, it is desirable and in the best
interests of the Company (including a consideration of its creditors and other parties in interest)
that the Company is hereby authorized to file, or cause to be filed, a voluntary petition for relief
(the “Chapter 11 Case”) under the provisions of chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”) in the bankruptcy court for the Southern District of New York
(the “Bankruptcy Court”) and any other petition for relief or recognition or other order that may
be desirable under applicable law in the United States; and further

        RESOLVED, that any of the Chief Executive Officer, the Chief Financial Officer, and the
General Counsel (collectively, the “Authorized Signatories”), acting alone or with one or more
other Authorized Signatories are authorized, empowered, and directed to execute and file on behalf
of the Company all petitions, schedules, lists, and other motions, papers, or documents, and to take
19-23774-rdd      Doc 1    Filed 10/03/19     Entered 10/03/19 16:18:54          Main Document
                                             Pg 17 of 20


any and all action that they deem necessary or proper to obtain such relief, including, without
limitation, any action necessary to maintain the ordinary course operation of the Company’s
business; and further

 III. RETENTION OF PROFESSIONALS

       RESOLVED, that each of the Authorized Signatories is authorized and directed to employ
the law firm of Kirkland & Ellis LLP and Kirkland & Ellis International LLP
(together, “Kirkland”) as general bankruptcy counsel to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations, including filing any motions, objections, replies, applications,
or pleadings; and in connection therewith, each of the Authorized Signatories, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Kirkland; and further

        RESOLVED, that each of the Authorized Signatories is authorized and directed to employ
the firm AlixPartners, LLP (“Alix”) as financial advisors to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations; and, in connection therewith, each of the Authorized
Signatories, with power of delegation, is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of Alix; and further

        RESOLVED, that each of the Authorized Signatories is authorized and directed to employ
the firm PJT Partners LP (“PJT”), as investment banker to represent and assist the Company in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance the
Company’s rights and obligations; and in connection therewith, each of the Authorized
Signatories, with power of delegation, is authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of PJT; and further

        RESOLVED, that each of the Authorized Signatories is authorized and directed to employ
the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims agent to represent and assist the
Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance the Company’s rights and obligations; and in connection therewith, each of the
Authorized Signatories, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed appropriate
applications for authority to retain the services of Prime Clerk; and further

        RESOLVED, that each of the Authorized Signatories is authorized and directed to employ
any other professionals to assist the Company in carrying out its duties under the Bankruptcy Code;
and in connection therewith, each of the Authorized Signatories, with power of delegation, is
hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers and fees, and to cause to be filed an appropriate application for authority to retain the
services of any other professionals as necessary; and further
19-23774-rdd      Doc 1     Filed 10/03/19    Entered 10/03/19 16:18:54          Main Document
                                             Pg 18 of 20


        RESOLVED, that each of the Authorized Signatories is, with power of delegation,
authorized, empowered, and directed to execute and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers and, in connection therewith, to employ and retain all
assistance by legal counsel, accountants, financial advisors, and other professionals and to take
and perform any and all further acts and deeds that each of the Authorized Signatories deem
necessary, proper, or desirable in connection with the Company’s Chapter 11 Case, with a view to
the successful prosecution of such case; and further

 IV. CASH COLLATERAL, DEBTOR-IN-POSSESSION                                   FINANCING,          AND
     ADEQUATE PROTECTION

        RESOLVED, that the Company will obtain benefits from: (a) the use of collateral,
including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
(the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively,
the “Secured Lenders”) party to (i) that certain Fifth Amended and Restated Credit Agreement,
dated as of July 31, 2019 (as further amended, amended and restated, supplemented or otherwise
modified from time to time), by and among Deluxe Entertainment Services Group Inc.,
DX Holdings LLC and the guarantors party thereto, Credit Suisse AG (the “Agent”), in its capacity
as administrative agent and collateral agent, and the lenders party thereto, (ii) that certain Senior
Secured Priming Delayed Draw Term Loan Credit Agreement, dated as of July 31, 2019
(as amended, amended and restated, supplement or otherwise modified from time to time), by and
among Deluxe Entertainment Services Group Inc., DX Holdings LLC and the guarantors party
thereto, the Agent, in its capacity as administrative agent and collateral agent, and the lenders party
thereto, (iii) that certain Senior Secured Super Priming Term Loan Credit Agreement, dated as of
September 19, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time), by and among Deluxe Entertainment Services Group Inc., DX Holdings LLC
and the guarantors party thereto, the Agent, in its capacity as administrative agent and collateral
agent, and the lenders party thereto, and (iv) that certain Third Amended and Restated Asset-Based
Revolving Credit Agreement, dated as of July 31, 2019 (as further amended, amended and restated,
supplemented or otherwise modified from time to time), by and among Deluxe Entertainment
Services Group Inc., DX Holdings LLC, the Agent, in its capacity as administrative agent, Bank
of America, N.A., as collateral agent, and the lenders party thereto; and (b) the incurrence of
debtor-in-possession financing obligations (the “DIP Financing”); and further

        RESOLVED, that in order to use and obtain the benefits of the (a) DIP Financing and
(b) Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, the Company
will provide certain adequate protection to the Secured Lenders (the “Adequate Protection
Obligations”), as documented in a proposed interim and final orders (respectively, the “Interim
DIP Order” and the “Final DIP Order”) and submitted for approval to the Bankruptcy Court; and
further

        RESOLVED, that the form, terms, and provisions of the Interim DIP Order and Final DIP
Order to which the Company is or will be subject, as applicable, and the actions and transactions
contemplated thereby are authorized, adopted, and approved, and each of the Authorized
Signatories of the Company is authorized and empowered, in the name of and on behalf of the
Company, to take such actions and negotiate or cause to be prepared and negotiated and to execute,
deliver, perform, and cause the performance of, the Interim DIP Order and the Final DIP Order, as
19-23774-rdd     Doc 1     Filed 10/03/19    Entered 10/03/19 16:18:54         Main Document
                                            Pg 19 of 20


applicable, and such other agreements, certificates, instruments, receipts, petitions, motions, or
other papers or documents to which the Company is or will be a party, including, but not limited
to, any security and pledge agreement or guaranty agreement (collectively with the Final DIP
Order, the “DIP Documents”), incur and pay or cause to be paid all fees and expenses and engage
such persons, in each case, in the form or substantially in the form thereof submitted to the Board,
with such changes, additions, and modifications thereto as the officers of the Company executing
the same shall approve, such approval to be conclusively evidenced by such officers’ execution
and delivery thereof; and further

        RESOLVED, that the Company, as a debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations, and
to undertake any and all related transactions on substantially the same terms as contemplated under
the DIP Documents (collectively, the “DIP Transactions”), including granting liens on its assets to
secure such obligations; and further

        RESOLVED, that each of the Authorized Signatories of the Company is authorized and
directed, and each of them acting alone is authorized, directed, and empowered in the name of,
and on behalf of, the Company, as a debtor and debtor in possession, to take such actions as in
their discretion is determined to be necessary, desirable, or appropriate and execute the DIP
Transactions, including delivery of: (a) the DIP Documents and such agreements, certificates,
instruments, guaranties, notices, and any and all other documents, including, without limitation,
any amendments to any DIP Documents (collectively, the “DIP Financing Documents”); (b) such
other instruments, certificates, notices, assignments, and documents as may be reasonably
requested by the Agents; and (c) such forms of account control agreements, officer’s certificates,
and compliance certificates as may be required by the DIP Documents or any other DIP Financing
Document; and further

        RESOLVED, that each of the Authorized Signatories of the Company is authorized,
directed, and empowered in the name of, and on behalf of, the Company to file or to authorize the
Agents to file any Uniform Commercial Code (the “UCC”) financing statements, any other
equivalent filings, any intellectual property filings and recordation and any necessary assignments
for security or other documents in the name of the Company that the Agents deem necessary or
appropriate to perfect any lien or security interest granted under the DIP Order, including any such
UCC financing statement containing a generic description of collateral, such as “all assets,” “all
property now or hereafter acquired” and other similar descriptions of like import, and to execute
and deliver, and to record or authorize the recording of, such mortgages and deeds of trust in
respect of real property of the Company and such other filings in respect of intellectual and other
property of the Company, in each case as the Agents may reasonably request to perfect the security
interests of the Agents under the DIP Order; and further

        RESOLVED, that each of the Authorized Signatories of the Company is authorized,
directed, and empowered in the name of, and on behalf of, the Company to take all such further
actions, including, without limitation, to pay or approve the payment of all fees and expenses
payable in connection with the DIP Transactions and all fees and expenses incurred by or on behalf
of the Company in connection with the foregoing resolutions, in accordance with the terms of the
DIP Financing Documents, which shall in their sole judgment be necessary, proper, or advisable
to perform the Company’s obligations under or in connection with the DIP Order or any of the
19-23774-rdd     Doc 1     Filed 10/03/19    Entered 10/03/19 16:18:54          Main Document
                                            Pg 20 of 20


other DIP Financing Documents and the transactions contemplated therein and to carry out fully
the intent of the foregoing resolutions; and further

 V.    GENERAL

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Signatories, each of the Authorized Signatories (and their designees and delegates) is
authorized and empowered, in the name of and on behalf of the Company, to take or cause to be
taken any and all such other and further action, and to execute, acknowledge, deliver, and file any
and all such agreements, certificates, instruments, and other documents and to pay all expenses,
including but not limited to filing fees, in each case as in such Authorized Signatories’ judgment,
shall be necessary, advisable, or desirable in order to fully carry out the intent and accomplish the
purposes of the resolutions adopted herein; and further

        RESOLVED, that the Board has received sufficient notice of the actions and transactions
relating to the matters contemplated by the foregoing resolutions, as may be required by the
organizational documents of the Company, or hereby waives any right to have received such
notice; and further

        RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of and on behalf of the Company, which acts would
have been approved by the foregoing resolutions except that such acts were taken before the
adoption of these resolutions, are hereby in all respects approved and ratified as the true acts and
deeds of the Company with the same force and effect as if each such act, transaction, agreement,
or certificate has been specifically authorized in advance by resolution of the Board.



                          [Remainder of Page Intentionally Left Blank]
